DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are currently pending and have been considered below.
Claim Objections
Claim 2 is objected to because of the following informalities: “into mortality container” should instead say “into the mortality container.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. to MacVane et al. (“MacVane”).
Regarding claim 1, MacVane discloses a method, comprising: cultivating fish in an aquaculture system (claim 10), the aquaculture system comprising: a vessel (10) filled with water that receives large sized fish, the vessel having a bottom surface (12) with drain (13); a plenum (51) in fluid communication with the vessel, the plenum comprising a plenum housing in fluid communication with at least a mortality pipe (60, FIG. 1); a multiway valve (52) in fluid communication with the mortality pipe and a grading pipe (75, FIG. 1); and a mortality container (66) in fluid communication with the mortality pipe (FIG. 1; Col. 6, lines 1-18), aligning the multiway valve to close the grading pipe and allow fish to flow into the mortality pipe (Col. 6, lines 1-18; see also Col. 6, lines 35-45); allowing live fish to re-enter the vessel through the mortality container while deceased fish remain in the mortality container (Col. 6, lines 12-18); and aligning the multiway valve to open the grading pipe so that live fish flow into the grading pipe (Col. 6, lines 35-45).
Regarding claim 2, MacVane discloses allowing deceased and live fish to travel through a swiveling junction (at 65, FIGS. 4-6) into mortality container by way of the mortality pipe (FIG. 1; Col. 6, lines 1-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over MacVane as applied to claim 2 above, in view of U.S. Publication No. 20100081961 to Cox (“Cox”).
Regarding claim 3, MacVane teaches each and every element of claim 2 as discussed above, but it does not explicitly teach the step of grading the deceased fish. 
Cox teaches a method, including the step of grading the deceased fish (claims 1 and 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of MacVane and further include the step of grading the deceased fish, as taught by Cox, in order to better manage and evaluate the fish (see e.g., Cox at ¶¶ [0006]-[0007]).
Regarding claim 4, the combination of MacVane and Cox teaches each and every element of claim 3 as discussed above, and MacVane teaches collecting a portion of the deceased fish in the mortality container (Col. 6, lines 15-18).
Regarding claim 5, the combination of MacVane and Cox teaches each and every element of claim 4 as discussed above, and MacVane teaches allowing the live fish to re-enter the vessel through a shunt (70) in the mortality container that is fluidly connected to the vessel (FIG. 1; Col. 6, lines 1-18).
Regarding claim 6, the combination of MacVane and Cox teaches each and every element of claim 4 as discussed above, and MacVane teaches transferring a portion of the deceased fish in the mortality container into a filter conduit (72, FIG. 5; Col. 6, lines 1-16).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619